PER CURIAM.
This is an appeal by the defendant Steve Montgomery from final judgments of conviction and sentences for (1) sexual battery by one eighteen years of age on one under twelve years of age [§ 794.011(2), Fla.Stat. (1987)], (2) attempted sexual battery by one eighteen years of age on one under twelve years of age [§ 794.011(2), Fla.Stat. (1987)], and (3) lewd and lascivious assault [§ 800.04, Fla.Stat. (1987) ]. The defendant raises one point on appeal, namely, that the trial court committed reversible error in admitting in evidence at trial that the defendant had sexually assaulted the victim’s sister. Because (a) the defendant was the stepfather of both the victim and the victim’s sister, and (b) the sexual assaults against both children occurred within a familial context, we conclude that the complained-of evidence was admissible to corroborate the victim’s testimony at trial, and, accordingly, no reversible error is presented by this point. Beasley v. State, 518 So.2d 917 (Fla.1988); Heuring v. State, 513 So.2d 122 (Fla.1987).
Affirmed.